
	

113 HR 531 IH: Tax Crimes and Identity Theft Prevention Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 531
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Ms. Castor of Florida
			 (for herself and Mr. Nugent)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prevent identity theft and tax
		  crimes.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Crimes and Identity Theft
			 Prevention Act.
		2.Expedited
			 resolution from Internal Revenue Service for identity theft
			 victimsNot later than 90 days
			 after an individual notifies the Secretary of the Treasury that such
			 individual’s identity has been misused by another person in connection with the
			 internal revenue laws, the Secretary shall, to the extent practicable,
			 determine the extent to which the taxpayer’s return and return information were
			 affected by such misuse and shall take such actions as are necessary to correct
			 such affected return or return information with respect to such misuse.
		3.Disclosure of
			 return and return information in Federal and State prosecution relating to
			 identity fraud
			(a)In
			 generalSubsection (k) of
			 section 6103 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(11)Disclosure of
				certain return information in connection with identity theft and fraudulent
				returns
						(A)In
				generalIn the case of an
				investigation pertaining to the misuse of the identity of another person for
				purposes of filing a false or fraudulent return of tax, upon receipt of a
				written request which meets the requirements of subparagraph (C), the Secretary
				may disclose return information to officers and employees of any Federal law
				enforcement agency, or any officers and employees of any State or local law
				enforcement agency, who are personally and directly engaged in the
				investigation of any crimes implicated in such misuse, but only if any such law
				enforcement agency is part of a team with the Internal Revenue Service in such
				investigation.
						(B)Limitation on
				use of informationInformation disclosed under this subparagraph
				shall be solely for the use of such officers and employees to whom such
				information is disclosed in such investigation.
						(C)RequirementsA
				request meets the requirements of this clause if—
							(i)the request is
				made by the head of the agency (or his delegate) involved in such
				investigation, and
							(ii)the request sets
				forth the specific reason why such disclosure may be relevant to the
				investigation.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of section 6103(a) of such
			 Code is amended by inserting or (k)(11) after subsection
			 (i)(7)(A).
				(2)Paragraph (4) of
			 section 6103(p) of such Code is amended in the matter preceding subparagraph
			 (A) by inserting or (11) after (k)(10).
				(3)Paragraph (2) of
			 section 7213(a) of such Code is amended by inserting (k)(11),
			 after (7)(A)(i),.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
			4.Criminal penalty
			 for using a false identity in connection with tax fraud
			(a)In
			 generalSection 7207 of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 Any person who willfully and inserting the following:
					
						(a)In
				generalAny person who
				willfully
						,
				(2)by striking
			 Any person required and inserting the following:
					
						(b)Information in
				connection with certain exempt organizationsAny person
				required
						,
				and
				(3)by adding at the
			 end the following:
					
						(c)Misappropriation
				of identityAny person who knowingly or willfully misappropriates
				another person's tax identification number in connection with any list, return,
				account, statement, or other document submitted to the Secretary shall be fined
				not less than $25,000 ($200,000 in the case of a corporation), or imprisoned
				not more than 5 years, or both, together with the costs of
				prosecution.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to returns
			 and information submitted after the date of the enactment of this Act.
			5.Increased penalty
			 for improper disclosure or use of information by preparers of returns
			(a)In
			 generalSection 6713(a) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 $250 and inserting $1,000, and
				(2)by striking
			 $10,000 and inserting $50,000.
				(b)Criminal
			 penaltySection 7216(a) of the Internal Revenue Code of 1986 is
			 amended by striking $1,000 and inserting
			 $100,000.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures or uses after the date of the enactment of this Act.
			6.PIN system for
			 prevention of identity theft tax fraudNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of the Treasury (or the Secretary's
			 delegate) shall implement an identify theft tax fraud prevention program under
			 which—
			(1)a
			 person who has filed an identity theft affidavit with the Secretary may
			 elect—
				(A)to be provided
			 with a unique personal identification number to be included on any Federal tax
			 return filed by such person, or
				(B)to prevent the
			 processing of any Federal tax return submitted in an electronic format by a
			 person purporting to be such person, and
				(2)the Secretary will
			 provide additional identity verification safeguards for the processing of any
			 Federal tax return filed by a person described in paragraph (1) in cases where
			 a unique personal identification number is not included on the return.
			7.Prevention of
			 fraudulent refunds
			(a)In
			 generalThe Secretary of the
			 Treasury (or the Secretary’s delegate) shall establish a fraudulent tax refund
			 prevention program under which—
				(1)additional
			 triggers are added to the refund database to identify potentially fraudulent
			 tax refunds, and
				(2)the legitimacy of
			 the refund claim can be promptly determined before the distribution of the
			 refund.
				(b)Multiple refunds
			 to same debit cardThe additional triggers added under subsection
			 (a)(1) shall include identification of requests for multiple refunds to be paid
			 to the same debit card.
			8.Authority to
			 transfer Internal Revenue Service appropriations to use for tax fraud
			 enforcementFor any fiscal
			 year, the Commissioner of Internal Revenue may transfer not more than
			 $10,000,000 to the Enforcement account of the Internal Revenue
			 Service from amounts appropriated to other Internal Revenue Service accounts.
			 Any amounts so transferred shall be used solely for the purposes of preventing
			 and resolving potential cases of tax fraud.
		9.Local Law
			 Enforcement Liaison
			(a)EstablishmentThe
			 Commissioner of Internal Revenue shall establish within the Criminal
			 Investigation Division of the Internal Revenue Service the position of Local
			 Law Enforcement Liaison.
			(b)DutiesThe
			 Local Law Enforcement Liaison shall—
				(1)coordinate the
			 investigation of tax fraud with State and local law enforcement
			 agencies;
				(2)communicate the
			 status of tax fraud cases involving identity theft, and
				(3)carry out such
			 other duties as delegated by the Commissioner of Internal Revenue.
				10.Report on tax
			 fraudSubsection (a) of
			 section 7803 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
			
				(4)Annual report on
				tax fraudThe Commissioner shall submit to the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives an annual report detailing—
					(A)the number of
				reports of tax fraud and suspected tax fraud received from State and local law
				enforcement agencies in the preceding year, and
					(B)the actions taken
				in response to such
				reports.
					.
		11.Study on the use
			 of prepaid debit cards and commercial tax preparation software in tax
			 fraud
			(a)In
			 generalThe Comptroller General shall conduct a study to examine
			 the role of prepaid debit cards and commercial tax preparation software in
			 facilitating fraudulent tax returns through identity theft.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives a report with the
			 results of the study conducted under subsection (a), together with any
			 recommendations.
			12.Restriction on
			 access to the death master file
			(a)In
			 generalThe Secretary of Commerce shall not disclose information
			 contained on the Death Master File to any person with respect to any individual
			 who has died at any time during the calendar year in which the request for
			 disclosure is made or the succeeding calendar year unless such person is
			 certified under the program established under subsection (b).
			(b)Certification
			 program
				(1)In
			 generalThe Secretary of
			 Commerce shall establish a program to certify persons who are eligible to
			 access the information described in subsection (a) contained on the Death
			 Master File.
				(2)CertificationA person shall not be certified under the
			 program established under paragraph (1) unless the Secretary determines that
			 such person has a legitimate fraud prevention interest in accessing the
			 information described in subsection (a).
				(c)Imposition of
			 penaltyAny person who is certified under the program established
			 under subsection (b), who receives information described in subsection (a), and
			 who during the period of time described in subsection (a)—
				(1)discloses such
			 information to any other person, or
				(2)uses any such
			 information for any purpose other than to detect or prevent fraud,
				shall pay a
			 penalty of $1,000 for each such disclosure or use, but the total amount imposed
			 under this subsection on such a person for any calendar year shall not exceed
			 $50,000.(d)Exemption from
			 Freedom of Information Act requirement with respect to certain records of
			 deceased individuals
				(1)In
			 GeneralThe Social Security Administration shall not be compelled
			 to disclose to any person who is not certified under the program established
			 under section 9(b) the information described in section 9(a).
				(2)Treatment of
			 InformationFor purposes of section 552 of title 5, United States
			 Code, this section shall be considered a statute described in subsection
			 (b)(3)(B) of such section 552.
				13.Treasury report
			 on information sharing barriers with respect to identity theft
			(a)Review
				(1)In
			 generalThe Secretary of the Treasury (or the Secretary’s
			 delegate) shall review whether current Federal tax laws and regulations related
			 to the confidentiality and disclosure of return information prevent the
			 effective enforcement of local, State, and Federal identity theft statutes. The
			 review shall consider whether greater information sharing between the Internal
			 Revenue Service and State and local law enforcement authorities would improve
			 the enforcement of criminal laws at all levels of government.
				(2)ConsultationIn
			 conducting the review under paragraph (1), the Secretary shall solicit the
			 views of, and consult with, State and local law enforcement officials.
				(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit a report with the results of the review conducted under subsection
			 (a), along with any legislative recommendations, to the Committee on Finance of
			 the Senate and the Committee on Ways and Means of the House of
			 Representatives.
			14.Grants to
			 investigate and prosecute State and local tax crimes
			(a)Grant program
			 authorizedThe Attorney
			 General is authorized to award grants to State and local law enforcement
			 agencies to assist such agencies in the investigation and prosecution of tax
			 crimes.
			(b)Authorization of
			 appropriationsFor each
			 fiscal year, there are authorized to be appropriated to carry out this section,
			 from amounts made available in each such fiscal year to carry out the Edward
			 Byrne Memorial Justice Assistance Grants program under part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.),
			 $50,000,000.
			
